Citation Nr: 1757122	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-19 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 19, 1999, for the grant of service connection for diabetes mellitus, type 2, to include whether there was clear and unmistakable error (CUE) in a September 20, 1971, rating decision that failed to adjudicate a claim for service connection for diabetes mellitus, type 2.  

2.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Veterans Benefits Administration's (VBA).

Due to the extensive procedural background of the issues on appeal, the Board finds that a brief recitation of pertinent facts would be helpful.  

In September 2013 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia denied the Veteran's claim for an earlier effective date for the grant of service connection of diabetes mellitus, type II, and petition to reopen a previously-denied claim to establish service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, type II, respectively.  The Veteran expressed timely disagreement with those determinations, and subsequently perfected an appeal to the Board.  

In June 2015, the Veteran testified during a Board hearing in Washington, DC which was conducted by the undersigned Veterans Law Judge (VLJ).  A copy of the June 2015 hearing transcript has been associated with the Veteran's file.  

In March 2016, the Board granted the Veteran's petition to reopen the previously-denied claim to establish service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, type 2, and remanded the underlying issue to VBA for further evidentiary and procedural actions.  Further, the Board noted that, in November 2011 and February 2012 statements and also at the June 2015 hearing, the Veteran raised the issue of whether there is CUE in a September 20, 1971, rating decision that failed to adjudicate a claim for service connection for diabetes mellitus, type 2.  Noting that this matter was inextricably intertwined with the Veteran's appeal for an earlier effective date, the Board took jurisdiction of the CUE motion and remanded it, with the issue of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, type II, to VBA for further evidentiary and procedural development.  

After attempting to complete the Board's remand directives, VBA's Appeal Management Center (AMC), currently the Appeals Management Office (AMO), adjudicated the CUE motion in an April 2016 rating decision and all three issues remanded the Board in an April 2016 Supplemental Statement of the Case (SSOC).  

Although the Board notes that the Veteran has not expressed disagreement with VBA's denial of the CUE motion, received a Statement of the Case (SOC) on the matter, and/or perfected an appeal to the Board with the filing of a substantive appeal, to avoid piecemeal litigation, the Board is taking jurisdiction of the CUE motion as part and parcel of his claim of entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, type 2.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (holding that, where the facts underlying separate claims are 'intimately connected,' the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (holding that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).  The issues have been merged and recharacterized, as stated on the title page.  

The issue of entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to VBA.


FINDINGS OF FACT

1.  The Veteran filed a claim to establish service connection for diabetes mellitus, type 2, that was received by the RO on April 19, 1999.

2.  The RO denied the Veteran's claim to establish service connection for diabetes mellitus, type 2, in a rating decision dated May 13, 1999.  

3.  On December 10, 2001, the RO received a petition from the Veteran to reopen the previously-denied claim to establish service connection for diabetes mellitus, type 2.  

4.  A March 14, 2003, rating decision granted service connection for diabetes mellitus, type 2, and assigned an effective date of April 19, 1999.  

5.  No formal or informal claim to establish service connection for diabetes mellitus, type 2, was received prior to April 19, 1999.

6.  The Veteran's original Application for Compensation or Pension, received by the RO on July 6, 1971, did not include a claim to establish service connection for diabetes mellitus, type 2, or describe symptomatology congruent with this disease.  

7.  The rating decision dated September 20, 1971, was reasonably supported by the evidence on file at that time and prevailing legal authority.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 19, 1999, for the award of service connection for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 3.400 (2017).  

2.  The September 20, 1971, rating decision was not clearly and unmistakably erroneous in failing to adjudicate the issue of entitlement to service connection for diabetes mellitus, type 2, and is final.  38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 3.104, 3.105 (2017); 38 U.S.C. 310 (1971); 38 C.F.R. 3.303, 3.151, 3.155 (1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)

With respect to the appeal for earlier effective dates, resolution of this issue turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As the effective date issues decided herein turn on a matter of law, further assistance, such as the further procurement of records or VA examinations, would not assist the Veteran with the appealed issues.  Consequently, no further notice or development under the VCAA is warranted with respect to these particular issues.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Likewise, the United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA is not applicable to motions for revision of a decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior rating decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403 (b).

Earlier Effective Date & CUE

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a grant of direct service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for presumptive service connection will be the date entitlement arose, if a claim is received within one year after separation from active service.  Otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015, will be applied.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant or the claimant's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  Case law is clear that this means the claimant must describe the nature of the disability for which he is seeking benefits, such as by describing a body part or symptom of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

A report of VA examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established, or when a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  

Applicable regulations provide that previous determinations which are final and binding, including decisions concerning service connection, will be accepted as correct in the absence of clear and unmistakable error.  See 38 U.S.C.A. 7105; 38 C.F.R. 3.104 (2017).  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. 3.105 (2017). 

The Court has propounded a three-pronged test to determine whether a clear and unmistakable error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were later evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was [clear and unmistakable error] must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has also stated that clear and unmistakable error is a very specific and rare kind of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell, 3
Vet. App. at 313  . It is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.   Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto, clear and unmistakable.

Analysis

The Veteran seeks an effective date earlier than April 19, 1999, for the grant of service connection for diabetes mellitus, type 2.  In his November 2011 claim, he asserts that he received VA treatment for diabetes mellitus, type 2, in 1971 and filed a claim to establish service connection for "glucose" upon discharge in 1971, but he did not receive a rating decision on the matter.  He claims that this issue remained open and pending for nearly 32 years, until service connection for diabetes mellitus, type II, was granted by the RO in the March 2003 rating decision.  Part of this argument is that the September 1971 rating decision was clearly and unmistakably erroneous as it did not consider the issue of entitlement to service connection for diabetes mellitus, type 2.  Following a review of the record, the Board finds that an earlier effective date for the grant of service connection for diabetes mellitus, type 2, is not warranted, to include as due to CUE in the September 1971 rating decision. 

The Veteran's Application for Compensation or Pension was received in July 1971.  See 38 C.F.R. 3.151 (1971) (a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid).  The July 1971 Application for Compensation or Pension at Separation from Service, reflects the Veteran's hand-written notation of the "nature of sickness, disease or injuries for which claim is made" as "Back pain due to fall.  Injury."  Contrary to his more recent statements, the 1971 claim did not allege diabetes mellitus, type 2, the notation of glucosuria on his June May 1971 separation examination, or any other or any symptoms congruent with this disease that would have put the RO on notice that the Veteran wished to claim service connection for these symptoms or this disease.  Instead, the first evidence that the Veteran wished to claim entitlement to service connection for diabetes mellitus, type II, was the April 1999 submission from the Veteran noting that he had "recently been diagnosed as diabetic," and requesting consideration for VA disability benefits for this disease.  

VA did not receive any claim, formal or informal, to establish service connection for diabetes mellitus, type 2, prior to April 19, 1999.  Although this claim was denied by the RO in a May 1999 rating decision, the Veteran submitted new and material evidence within the appeal period, and, in the March 2003 rating decision granting the Veteran's claim for entitlement to service connection for diabetes mellitus, type 2, the RO assigned an effective date of April 19, 1999, based the date of the previously-denied claim to establish service connection for this disability.  38 C.F.R. § 3.156 (b)

The Veteran contends that, prior to April 19, 1999, the RO should have considered his the notation of mild glucosuria in his May 1971 separation examination report as an informal claim to establish service connection for diabetes mellitus, type II.  At the time of the rating decision dated in September 1971, the law provided that: 

[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the [VA] from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 

38 C.F.R. 3.155 (a) (1971).  The Veteran's service treatment records, to include his service separation examination report, can not constitute an informal claim.  There is no indication in the service treatment records indicating an intent to apply for VA disability benefits for diabetes mellitus, type 2, or glucosuria, nor do the service treatment records otherwise identify the benefit sought.  Accordingly, an informal claim for entitlement to service connection for diabetes mellitus, type 2, was not filed prior to April 19, 1999, to include before the September 1971 rating decision.  On this basis, the Board finds that the correct facts, as they were known at the time, were before the RO and the regulatory provisions in effect at the time of the September 1971 rating decision were correctly applied.  See Damrel, 6 Vet. App. at 245  . 

The Veteran contends that as his June 1971 separation examination showed glucosuria, and therefore, diabetes mellitus, type 2, while in service, and thus, service connection was warranted in at separation and should have been granted by the RO in the September 1971 rating decision.  The law provides that service connection may be established for a chronic disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. 310 (1971); 38 C.F.R. 3.303 (1971).  Although it is uncontroverted that the Veteran's June 1971 separation examination notes mild glucosuria, chronicity of this disorder, diabetes mellitus, type 2, was not shown in service.  See 38 C.F.R. 3.303 (b) (1971).  Additionally, the VA examination conducted in August 1971, was negative for complaints or findings of diabetes mellitus, type 2, or congruent symptomatology.  Accordingly, continuity of symptomatology was not shown subsequent to service discharge.  Id.  

Thus, there is no evidence of record that, with application of the facts and regulations in effect at the time of the September 1971 rating decision, the outcome would have been manifestly different but for the alleged error.  See Damrel, 6 Vet. App. at 245. 

The rating decision of September 20 1971, was based on the correct facts as they were known at that time.  The rating decision considered all of the evidence which was of record at that time and was reasonably supported by the evidence then of record.  Therefore, from a review of the evidence available at the time of the September 1971 rating decision, it is clear that the RO had a reasonable basis for not adjudicating the issue of entitlement to service connection for diabetes mellitus, type 2.  The Veteran had not filed either a formal or an informal claim with regard to that disability or congruent symptoms.  Additionally, chronic diabetes mellitus, type 2, was not shown in service, nor was continuity of symptomatology alleged or found prior to the September 1971 rating decision.  Accordingly, the RO's failure to adjudicate the issue of entitlement to service connection for diabetes mellitus, type 2, in the September 1971 rating decision, was not clearly and unmistakably erroneous. 

The mere presence of medical evidence of a disability, or symptoms thereof, does not show an intent on the Veteran's part to seek service connection; and therefore, does not constitute a claim.  Rather, the Veteran must assert a claim either expressly or impliedly.  Because the Veteran did not have a claim for service connection for diabetes mellitus, type 2, pending at the time of the September 1971 rating decision, the Board finds that his argument alleging CUE in the September 1971 rating decision lacks legal merit.  Here, the September 1971 rating decision is not final and binding with respect to any claim for diabetes mellitus, type 2, and thus, as a matter of law, the September 1971 rating decision cannot be the subject of a claim of CUE regarding the diabetes mellitus, type 2.  Therefore, 38 C.F.R. § 3.105 (a) provides no basis for assignment of an earlier effective date in this case. 

To the extent that the Veteran contends that the RO should have developed and adjudicated a claim to establish service connection for diabetes mellitus, type 2, based on the notation of mild glucosuria on his June 1971 separation examination report, the Board notes that VA has a duty to consider a claim under all theories of entitlement and that VA must fully and sympathetically develop a Veteran's claim to its optimum, which requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  However, a breach of duty to assist in development of the claim cannot serve as a basis for claiming CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App 377 (1994). 

In light of the above, the Board finds that the appropriate effective date for the grant of service connection for diabetes mellitus, type 2, is the date of the April 19, 1999, claim (the effective date assigned by the RO in the March 2003 rating decision).  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (c)(3)(ii).  As there is no legal basis for assignment of an earlier effective date, the claim for an earlier effective date for the award of service connection for diabetes mellitus, type 2, must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than April 19, 1999, for the grant of service connection for diabetes mellitus, type 2, to include whether there was CUE in a September 20, 1971, rating decision that failed to adjudicate a claim for service connection for diabetes mellitus, type 2, is denied.  


REMAND

After having carefully considered the matter, and for reasons explained immediately below, the Board finds that the issues on appeal must be remanded for additional development.

In the March 2016 remand, the Board directed that the Veteran be provided a VA examination to determine whether any heart disability diagnosed during the appeal period was caused or related to his service-connected diabetes mellitus, type II.  In response, VBA obtained updated treatment records from the Hampton VA Medical Center (dated up to April 2016) and provided him such an examination in April 2016.  

The April 2016 VA examination report and opinion show that, after a review of the complete record and physical examination of the Veteran, the VA clinician opined that the previous diagnosis of valvular heart disease was rendered in error, but nonetheless, the disability was neither caused nor aggravated by the Veteran's service-connected diabetes mellitus, type 2.  

However, neither the VA examination report nor opinion addresses the presence or etiology of the March 2013 diagnosis of chest pain syndrome within the Veteran's private treatment records from Sentara Virginia Beach General Hospital.  Even if this previously-diagnosed disability resolved between March 2013 and the April 2016 VA examination, service connection may be established.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Consequently, the April 2016 VA examination report is inadequate to readjudicate the Veteran's appeal at this time, and thus, the Board's April 2016 remand directives have not been substantially completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  As such, another remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  VBA must obtain and associated with the file all records from the Hampton VAMC and associated facilities dated after April 2016.

2.  Thereafter, return the Veteran's file to the VA examiner who conducted the April 2016 VA examination.  After a review of the complete record, the examiner should address the following:

The claims file must be made available to the examiner in conjunction with the examination. All appropriate tests and studies should be accomplished. Based on a review of the Veteran's claims file and the results of his examination, the examiner is asked address the following: 

a.  Identify any heart disability or disability manifested by chest pain present during the appeal period (since January 2014).

b.  Comment on the earlier diagnoses of record, to include chest pain syndrome, and whether such was made in error, is still present, or has since resolved. 

c.  For each disability identified in parts (a) and (b), provide an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is related to active service or any incident of service.

d.  For each disability identified in parts (a) and (b), provide an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is caused by any service-connected disability.

e.  For each disability identified in parts (a) and (b), provide an opinion whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such is aggravated beyond the normal progression of the disease by any service-connected disability.

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

If the April 2016 VA examiner is not available, a new VA cardiology examination should be scheduled, and the VA examiner, after a complete examination of the Veteran and review of the full file, should address the above.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all appeals that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


